Third District Court of Appeal
                               State of Florida

                     Opinion filed September 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1242
                     Lower Tribunal No. F17-17397B
                          ________________

                               Clifton Mann,
                                 Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Alberto Milian, Judge.


     Clifton Mann, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, SCALES and LINDSEY, JJ.

     PER CURIAM.

     Affirmed.